BREAUX, C. J.
Appellant earnestly urges that “improvement” on the property, and “embellishments” and “reconstructions” attached to the property, known as “Audubon Theatre,” became his, under the terms of his lease.
That is quite true, but it does not include property not attached.
We do not think that the testimony sustains his contention. The property leased did not include defendant’s property not attached to property leased by him. No one is presumed to give. “Nemo praesumitur donare” is a trite adage. In order to include this property within the terms of the lease as property to be left to the lessor, it would have to clearly appear that it was defendant’s intention, as expressed in the contract, to make needful repairs on the building, to put the scenery, fixtures, and appurtenances thereon in order, and, in addition, to give up without consideration all the other articles of property not attached to or forming part of defendant’s building, or of the appurtenances therein. It does not so appear, as we read the contract of lease.
We have considered all the issues involved in the case in which plaintiff is appellant, to-day handed down. 38 South. 70.1 It only remains for us to dismiss appellant’s demand.
It is therefore ordered that the judgment rendered in the case in which plaintiff is the appellant, and defendant the appellee, is the judgment in this case; thereby pronouncing only one judgment in both cases, *105as the issues and the amount of the judgment are the same.
The appellant in this case is condemned to pay the costs of appeal.

 Ante, p. 98.